The motions of Koninklijke Nederlandsche Reedersverefeniging (Royal Netherlands Shipowners’ Association) et al. and the Britannia Steam Ship Insurance Association, Ltd., et al., for leave to file briefs, as amici curiae, arevgranted. The motions of the American Merchant-Marine Institute, Inc., and Norges Rederforbund (the Norwegian Shipowners’ Association) for. leave to file briefs, as amici curiae, are granted. Petitions for writs'of certiorari to the United States Court of Appeals for the Second Circuit denied.
Reported below: 269 F. 2d 68, 273 F. 2d 61.'